In re Wildlife & Fisheries Dept, of; — Defendants); applying for writ of certiorari and/or review, supervisory, remedial, prohibition, and mandamus; Parish of Livingston, 21st Judicial District Court, Div. “B”, No. 61981; to the Court of Appeal, First Circuit, No. CW90 2011.
Granted. The district court’s judgment of October 22, 1990 granting a protective order as to confidential informants for a period of 90 days is amended. All discovery in the civil suit is stayed for an additional 30 days from the date of this order in order to give the state an opportunity to investigate these charges and file bills of information. If no charges are filed within this period, plaintiffs are free to pursue full discovery under method set forth in the Code of Civil Procedure.
DENNIS, WATSON and LEMMON, JJ., dissent.